Exhibit CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350)* In connection with the Quarterly Report of SemGroup Energy Partners, L.P., a Delaware limited partnership (the “Partnership”), on Form 10-Q for the quarter ended September 30, 2009 as filed with the Securities and Exchange Commission (the “Report”), each of the undersigned, Kevin L. Foxx, President and Chief Executive Officer of SemGroup Energy Partners G.P., L.L.C., and Alex G. Stallings, Chief Financial Officer and Secretary of SemGroup Energy Partners G.P., L.L.C., certifies, pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C.
